IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BOSTON SCIENTIFIC CORPORATION
and BOSTON SCIENTIFIC SCIMED,
INC.,

Plaintiffs,

MICRO-TECH ENDOSCOPY USA INC.,
MICRO-TECH (NANJING) CO., LTD.
and HENRY SCHEIN INC.,

)
)
)
)
)
)
V. ) Civil Action No. 18-1869-CFC-CJB
)
)
)
)
)
Defendants. )
REPORT AND RECOMMENDATION

In this patent infringement action filed by Plaintiffs Boston Scientific Corp. and Boston
Scientific Scimed, Inc. (“Plaintiffs”) against Defendants Micro-Tech (Nanjing) Co., Ltd.
(“Micro-Tech Nanjing”) Micro-Tech Endoscopy USA Ine. (“Micro-Tech USA”), and Henry
Schein Inc. (“Henry Schein’) (collectively, “Defendants’”), pending is a motion in which: (1)
Micro-Tech Nanjing moves for dismissal due to lack of personal jurisdiction, pursuant to Federal
Rule of Civil Procedure 12(b)(2); and (2) Defendants each move for dismissal of the operative
complaint due to failure to state a claim, pursuant to Federal Rule of Civil Procedure 12(b)(6)
(the “Motion”). (D.I. 9) For the reasons set forth below, the Court recommends that the Motion
be DENIED.
I. BACKGROUND

A. Factual Background

Plaintiffs develop and manufacture medical devices, including endoscopic products for

the treatment of diseases of the digestive system. (D.I. 1 at J§ 2-3) Among the medical devices

 

 
that Plaintiffs have developed and sold are the Resolution™ and Resolution 360™ hemostatic
clips, which are used to stop bleeding in the gastrointestinal tract. (Id. at J 13)

Defendants are also in the business of producing and selling hemostatic clips, and
compete with Plaintiffs by selling the allegedly infringing SureClip™, Sure Clip™ MINI and
SureClip™ PLUS Hemostasis Clips (the “SureClip Hemostasis Clip products” or the “accused
products”). (Jd. at 17) The three Defendants include one foreign and two domestic companies.

The foreign company Defendant—Micro-Tech Nanjing—is a corporation organized
under the laws of Jiangsu Province, China; it also has its principal place of business located
there. (Id. at 95) Micro-Tech Nanjing allegedly manufactures, imports and distributes medical
devices, including endoscopic instruments. (/d. at {9 5, 11, 17) Plaintiffs’ Complaint asserts that
Micro-Tech Nanjing manufactures the accused products so that they may later be sold in the
United States. Cd. at ¥ 11)

With regard to Micro-Tech Nanjing’s business, Defendants put forward the sworn
declaration of Jie Yin (the “Yin Declaration”), who is described as a “General Manager
Assistant” of that company. (D.I. 11 at § 1) The Yin Declaration does not rebut the Complaint’s
allegation that Micro-Tech Nanjing manufactures the accused products. And it confirms that
Micro-Tech Nanjing “sell[s] certain of these products to Micro-Tech USA,” though it explains
that Micro-Tech Nanjing does so “in the country of manufacture or in international waters, not in
the United States [such that] Micro-Tech USA takes title to the products outside the United
States.” (Id. at § 11) The Yin Declaration thus asserts that Micro-Tech Nanjing “does not
import those products into the United States, either now or in the past.” (/d.) The Yin

Declaration also states that Micro-Tech Nanjing has no direct connection to Delaware. That is,

2

 
the Yin Declaration explains that Micro-Tech Nanjing has no real or personal property in
Delaware, no officers or employees in Delaware, does not regularly solicit business in or derive
revenue from activities in Delaware, and does not sell any of its products in Delaware. (Jd. at {fj
3-4, 6-7) Further, according to the Yin Declaration, it is not possible for Delaware residents to
place orders for the accused products through Micro-Tech Nanjing’s website. (/d. at { 9).

The two domestic Defendants—Micro-Tech USA and Henry Schein—are Delaware
corporations with principal places of business respectively located in Ann Arbor, Michigan and
Melville, New York. (D.I. 1 at §§4, 6) Micro-Tech USA and Henry Schein distribute Micro-
Tech Nanjing’s devices in the United States. (/d. at {4 4, 6, 17, exs. D-E)

Additional information regarding Micro-Tech Nanjing, its relationship with the other two
Defendants and the personal jurisdiction issues discussed herein will be set out in Section IIIA.

B. Procedural Background

Plaintiffs filed their Complaint on November 26, 2018. (D.I. 1) While Micro-Tech USA
and Henry Schein accepted service of process, (D.I. 5; D.I. 6), Micro-Tech Nanjing filed a
waiver of service on December 14, 2018. (D.I. 7)

In their Complaint, Plaintiffs assert that Defendants infringe three patents: United States
Patent Nos. 9,980,725 (“the '725 patent”), 7,094,245 (“the '245 patent”) and 8,974,371 (“the '371
patent”) (collectively, “the patents-in-suit”). (D.L 1 at { 1) The '725 and '371 patents cover an
apparatus for applying hemostatic clips to tissue. (Id. at {{] 23-29, 52-58) The '245 patent covers
an apparatus for causing the hemostasis of a blood vessel for use through an endoscope, (id. at Tf

37-44), as well as a method for using such an apparatus, ('245 patent, cols. 17:26-18:26).!

 

I The patents-in-suit are attached as exhibits to the Complaint. (D.I. 1, exs. A-C)
3

 
Plaintiffs allege that Defendants infringe all three patents by making, using, selling, offering to
sell and/or importing into the United States for sale the accused products. (D.I. 1 at {] 17, 22,
35, 51) Additionally, Plaintiffs allege that Defendants induce customers and end-users of the
accused products to infringe the method of the '245 patent. (/d. at { 36)

Defendants filed the instant Motion on March 13, 2019. (D.I. 9) The Motion was fully
briefed by April 3, 2019. (D.I. 20)

On July 30, 2019, this case was referred to the Court to hear and resolve all pretrial
matters up to and including expert discovery matters. (D.I. 22) Thereafter, the Court held a
Case Management Conference and issued a Scheduling Order. (Docket Entry, Sept. 9, 2019;
D.I. 29; D.I. 30 (hereinafter “Tr.”))

Before the Court could issue a decision on the instant Motion, however, on September
23, 2019, Plaintiffs filed a motion seeking leave to file a supplemental brief relating to the
Motion (the “motion for leave”). With the motion for leave, Plaintiffs sought leave to address
their view as to how Federal Rule of Civil Procedure 4(k)(2) applies to the Motion, based in
significant part on assertions made by Defendants’ counsel during the Case Management
Conference. (D.I. 32) After considering Defendants’ opposition to the motion for leave, (D.I.
33; D.I. 34), the Court granted the motion, accepted Plaintiffs’ opening supplemental brief, and
set a schedule for the parties to file supplemental answering and reply briefs, (D.I. 38).? This

supplemental briefing was completed on October 18, 2019. (D.I. 43)

 

2 Defendants challenged Plaintiffs’ attempt to make an argument pursuant to Rule

4(k)(2), arguing that Plaintiffs “belatedly [sought] . . . to present a new argument that could have

(and should have . . .) been presented when it opposed the Motion in March [2019].” (D.I. 34 at

1) The Court, however, denied Defendants’ challenge and allowed supplemental briefing, (D.I.

38), noting in part that the United States Court of Appeals for the Federal Circuit has stated that
4

 
IL. STANDARD OF REVIEW

A. Personal Jurisdiction, Rule 12(b)(2) and Rule 4(k)(2)

Rule 12(b)(2) requires the Court to dismiss any case in which it lacks personal
jurisdiction. Fed. R. Civ. P. 12(b)(2); Nespresso USA, Inc. v. Ethical Coffee Co. SA, 263 F.
Supp. 3d 498, 502 (D. Del. 2017). When a defendant moves to dismiss a lawsuit for lack of
personal jurisdiction, the plaintiff bears the burden of showing the basis for jurisdiction; ina
situation like this, where no evidentiary hearing has been held, the plaintiff must only make a
prima facie showing that personal jurisdiction exists. See Nespresso, 263 F. Supp. 3d at 502;
Hardwire, LLC v. Zero Int’l, Inc., Civil Action No. 14-54-LPS-CJB, 2014 WL 5144610, at *5
(D. Del. Oct. 14, 2014) (citing cases); Power Integrations, Inc. v. BCD Semiconductor Corp.,
547 F. Supp. 2d 365, 369 (D. Del. 2008). To make out this prima facie showing, the plaintiff
must “‘establish[] with reasonable particularity sufficient contacts between the defendant and the
forum state.’” Mellon Bank (E.) PSFS, Nat’! Ass’n v. Farino, 960 F. 2d 1217, 1223 (3d Cir.
1992) (citations omitted); see also bioMérieux, S.A. v. Hologic, Inc., Civil Action No. 18-21-
LPS, 2018 WL 4647483, at *2 (D. Del. Sept. 26, 2018). In reviewing a motion to dismiss for
lack of personal jurisdiction, the Court may consider the pleadings, affidavits, declarations and
exhibits, and must construe all disputed facts in the plaintiffs favor. Round Rock Research LLC
y. ASUSTeK Comput. Inc., 967 F. Supp. 2d 969, 972 (D. Del. 2013); Power Integrations, 547 F.

Supp. 2d at 369; see also Hardwire, 2014 WL 5144610, at *5.

 

“ttheir] precedent holds that Rule 4(k)(2) can be considered even when the plaintiff has
affirmatively pled a different basis for personal jurisdiction.” Merial Ltd. v. Cipla Ltd., 681 F 3d
1283, 1296 (Fed. Cir. 2012).

 
The Supreme Court of the United States has recognized two classifications of personal
jurisdiction: “general jurisdiction” and “specific jurisdiction.” Goodyear Dunlop Tires
Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal quotation marks and citations
omitted). The Supreme Court distinguished between these concepts in International Shoe Co. v.
Washington, 326 U.S. 310 (1945), which remains the “‘canonical opinion’” in the area of
personal jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 126 (2014) (citation omitted).
“Specific jurisdiction” encompasses causes of action that “‘aris[e] out of or relate[] to the
defendant’s contacts with the forum.’” Goodyear, 564 U.S. at 923-24 (quoting Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984)). “General jurisdiction”
encompasses complaints arising from dealings that are distinct from the defendant’s activities in
the state. Id. at 924 (citing Int’ Shoe, 326 U.S. at 318); see also Daimler, 571 US. at 127. A
court may exercise “general jurisdiction over foreign (sister-state or foreign-country)
corporations” only when the corporation’s “affiliations with the State [in which suit is brought]
are so ‘continuous and systematic’ as to render [it] essentially at home in the forum State.”
Daimler, 571 U.S. at 127 (quoting Goodyear, 564 U.S. at 919).

In order to establish personal jurisdiction, a plaintiff must adduce facts sufficient to
satisfy two requirements—one statutory and one constitutional. Hardwire, 2014 WL 5144610,
at *6, In the typical analysis of the statutory prong, courts consider whether the defendant’s
actions fall within the scope of a state’s long-arm statute. Id. at *6; Power Integrations, 547 F.
Supp. 2d at 369. In analyzing the constitutional prong, courts determine whether the exercise of
jurisdiction comports with the defendant’s right to due process. Hardwire, 2014 WL 5144610, at

*6; Power Integrations, 547 F, Supp. 2d at 369 (citing Int'l Shoe, 326 U.S. at 3 16). Due process

6

 
is satisfied if the Court finds the existence of “‘minimum contacts’ between the non-resident
defendant and the forum state, ‘such that the maintenance of the suit does not offend traditional
notions of fair play and substantial justice.”” Power Integrations, 547 F. Supp. 2d at 369
(quoting Int’l Shoe., 326 U.S. at 316).

However, certain disputes over personal jurisdiction implicate Rule 4(k)(2), which
“serves as a federal long-arm statute[.]” M-J Drilling Fluids UK Ltd. v. Dynamic Air Ltda., 890
F.3d 995, 999 (Fed. Cir. 2018). Rule 4(k)(2) allows “a court to exercise personal jurisdiction
over a defendant if (1) the plaintiffs claim arises under federal law, (2) the defendant is not
subject to jurisdiction in any state’s courts of general jurisdiction, and (3) the exercise of
jurisdiction comports with due process.’” Jd. (quoting Synthes (U.S.A. ) v. GM. Dos Reis Jr. Ind.
Com de Equip. Medico, 563 F.3d 1285, 1300 (Fed. Cir. 2009)). “‘The third requirement under
Rule 4(k)(2)—the due process analysis—contemplates a defendant’s contacts with the entire
United States, as opposed to the state in which the district court sits.’” Id. (quoting Synthes, 563
F.3d at 1295). Rule 4(k)(2) was enacted by the 1993 amendments to the Federal Rules in order
to “close[] a loophole” that existed when a foreign defendant had sufficient contacts with the
United States to justify the exercise of jurisdiction, but lacked sufficient contacts with any single
state to satisfy a state long-arm statute or the due process constraints of the Fourteenth
Amendment. Synthes, 563 F.3d at 1296 (citing the 1993 advisory committee notes to Rule
4(k)(2)). The Rule is thus meant to allow a district court to exercise personal jurisdiction over a
foreign defendant whose contacts with the United States, but not with the forum state, satisfy due

process. M-J Drilling, 890 F.3d at 999.

 

 
In assessing a personal jurisdiction question in a patent case, authority from the United
States Court of Appeals for the Federal Circuit is controlling. See Avocent Huntsville Corp. v.
Aten Int’l Co., 552 F.3d 1324, 1328 (Fed. Cir. 2008); Boston Sci. Corp. v. Wall Cardiovascular
Techs., LLC, 647 F. Supp. 2d 358, 364 (D. Del. 2009). With regard to the typical way in which
the statutory prong is analyzed (i.e., by looking to a state’s long-arm statute), the Federal Circuit
defers to the law of the relevant state courts and federal courts; thereafter, in assessing the
constitutional prong, the Federal Circuit follows its own law. Round Rock Research, 967 F.
Supp. 2d at 973; Graphics Props. Holdings Inc. v. Asus Comput. Int I, Inc., 964 F. Supp. 2d 320,
324 (D. Del. 2013). If Rule 4(k)(2) is applicable, the Federal Circuit applies its own law to the
entirety of the analysis. Synthes, 563 F.3d at 1293.

B. Rule 12(b)(6)

With regard to a motion in a patent case that challenges the sufficiency of infringement
allegations pursuant to Rule 12(b)(6), the Court engages in a familiar two-part analysis. See
Raindance Techs., Inc. v. 10x Genomics, Inc., Civil Action No. 15-152-RGA, 2016 WL 927143,
at *2 (D. Del. Mar. 4, 2016); see also North Star Innovations, Inc. v. Micron Tech., Inc., Civil
Action No. 17-506-LPS-CJB, 2017 WL 5501489, at *1 (D. Del. Nov. 16, 2017). First, the Court
separates the factual and legal elements of a claim, accepting “all of the complaint’s well-
pleaded facts as true, but [disregarding] any legal conclusions.” F* owler v. UPMC Shadyside,
578 F.3d 203, 210-11 (3d Cir. 2009). Second, the Court determines “whether the facts alleged in
the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Id. at
211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). A plausible claim does more than

merely allege entitlement to relief; it must also demonstrate the basis for that “entitlement with

8

 
its facts.” Jd. Thus, a claimant’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to
relief requires more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation
omitted). In assessing the plausibility of a claim, the court must “‘construe the complaint in the
light most favorable to the plaintiff, and determine whether, under any reasonable reading of the
complaint, the plaintiff may be entitled to relief’” Fowler, 578 F.3d at 210 (quoting Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)).

With regard to allegations of direct patent infringement, in order to sufficiently state a
claim, a plaintiff must plead facts plausibly indicating that a defendant’s accused product reads
on each of the limitations of the relevant asserted claim(s). See Raindance Techs., Inc., 2016
WL 927143, at *2-3; see also North Star Innovations, Inc., 2017 WL 5501489, at *1. After all,
if after reading the Complaint, the Court cannot conclude that it is plausible that the accused
infringer’s product reads on a limitation of one of the claims in the patent-in-suit, then it cannot
be plausible that the accused infringer actually infringes that patent claim. Modern Telecom Sys.,
LLC v. TCL Corp., Civil Action No. 17-583-LPS-CJB, 2017 WL 6524526, at *2 (D. Del. Dec.
21, 2017) (citing cases).

Ill. DISCUSSION

As was noted above, Defendants assert two different grounds for dismissal at this stage.
First, they argue that pursuant to Rule 12(b)(2), Micro-Tech Nanjing should be dismissed for
lack of personal jurisdiction. Second, they argue that pursuant to Rule 12(b)(6), the Complaint
should be dismissed as to all Defendants for lack of sufficient pleading. The Court will analyze

these two arguments in turn.

 
A. Personal Jurisdiction

In asserting that they have made a prima facie showing of personal jurisdiction here,
Plaintiffs argue that they have done so in four distinct ways: (1) they have sufficiently pleaded a
basis for specific personal jurisdiction, on the ground that Delaware’s long-arm statute is
satisfied due to the concept of “dual jurisdiction,” 10 Del. C. § 3104(c)(1) & ()(4), (D.I. 18 at 4-
6); (2) they have sufficiently pleaded a basis for general personal jurisdiction under the Delaware
long-arm statute, 10 Del. C. § 3104(c)(4), (id. at 6-8); (3) they have sufficiently pleaded a basis
for specific personal jurisdiction over Micro-Tech Nanjing through its purported agent Micro-
Tech USA, 10 Del. C. § 3104(c)(1) & (c)(3), (id. at 9-10), and (4) they have sufficiently
demonstrated that the requirements of Rule (4)(k)(2) are satisfied, (D.I. 32, ex. 1; DiI. 43). The
Court need only address Plaintiffs’ Rule 4(k)(2) argument, and based on that, will recommend
denial of the Motion as to the personal jurisdiction issue.

AS was set out in Section II.A, there are three prongs to the Rule 4(k)(2) analysis. The
parties do not dispute that the first prong (which asks whether the plaintiffs claim arises under
federal law) is met here, where Plaintiffs assert a cause of action for patent infringement. (D.I.
32, ex. 1 at 2) But they have conflicting views as to whether the second and third prongs are
satisfied, which the Court will take up below.

1. Second Prong: Is Micro-Tech Nanjing Subject to Jurisdiction in any
State’s Courts of General Jurisdiction?

As to the second prong of the Rule 4(k)(2) analysis—i.e., whether Micro-Tech Nanjing is
subject to jurisdiction in any state’s courts of general jurisdiction—Plaintiffs assert that the
record supports their argument for jurisdiction. In support, they rely on the following assertions

made by Defendants’ counsel during the Case Management Conference:
10

 
[W]e don’t think there is jurisdiction for this kind of a claim

anywhere in the United States. The sales transactions here all take

place in China, and its importer and distributor in the United States

is the Micro-Tech U.S. entity.
(Tr. at 16 (cited in D.I. 32, ex. 1 at 2); see also id. at 17 “[Mly belief is fairly firm but not 100
percent sure, there is nowhere [Micro-Tech Nanjing] can be sued in the United States. If they
could, it would have to be on some general jurisdiction basis that I’m not aware of, but would be
surprised by it.”)) In their supplemental briefing, Defendants counter that “[c]Jounsel’s
statements [during the Case Management Conference] merely confirmed that there is no basis for
asserting specific personal jurisdiction over [Micro-Tech] Nanjing anywhere in the United States,
based on sales of the accused products.” (D.I. 41 at 2 (emphasis in original)) But Defendants go
on to note that the facts here would also never support the theory that Micro-Tech Nanjing is
subject to general personal jurisdiction in any state, since Micro-Tech Nanjing is “not
incorporated in the U.S. and does not make, sell, offer to sell, or import products into the U.S.[.]”
(Ud. at 2 n.1.)

This record is thus sufficient for the Court to find that the second prong of the Rule
4(k)(2) analysis favors Plaintiffs. As to this prong, the Federal Circuit has adopted a burden-
shifting mechanism, such that “if the [foreign] defendant contends that he cannot be sued in the
forum state and refuses to identify any other where suit is possible, then the federal court is

entitled to use Rule 4(k)(2).” Merial Ltd., 681 F.3d at 1294 (internal quotation marks and

citation omitted)? And here, Micro-Tech Nanjing has not satisfied this burden. It has contended

 

3 Although the burden of establishing personal jurisdiction ordinarily falls on the
plaintiff, the Federal Circuit has explained that shifting the burden here to the defendant makes
sense in the Rule 4(k)(2) context, as to do otherwise would “saddle the plaintiff with an
extraordinary challenge in ‘proving a negative many times over,’ that is, demonstrating that the

11

 

 
that it cannot be sued in the forum state (Delaware). And it has refused to identify any other
state where suit is possible. Indeed, it has affirmatively asserted that there is no such state in
which personal jurisdiction exists as to it. As such, this prong has been satisfied. See
bioMérieux, S.A., 2018 WL 4647483, at *3.
2. Third Prong: Does the Exercise of Jurisdiction Satisfy Due Process?

Next, the Court turns to the third prong of the Rule 4(k)(2) analysis, which analyzes a
foreign defendant’s contacts with the United States at large, and whether the exercise of
jurisdiction comports with due process. Here, the parties focus on a specific jurisdiction-type
analysis, which (in the Rule 4(k)(2) context) asks whether: (1) the defendant purposefully
directed its activities at residents of the United States, (2) the claim arises out of or relates to the
defendant’s activities with the United States, and (3) assertion of personal jurisdiction is
reasonable and fair. Synthes, 563 F.3d at 1297-99. Under this three-element test, a court may
properly assert specific jurisdiction, even if the defendant’s contacts are isolated and sporadic, so
long as the cause of action arises out of these contacts; indeed even a “‘substantial connection’
with a forum arising out of a ‘single act can support jurisdiction.” Jd. at 1297 (quoting Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 475 n.18 (1985)). For the reasons set forth below, the
Court agrees that a prima facie showing of jurisdiction has been made as to this third prong.

First, there is evidence that Micro-Tech Nanjing purposefully directed its activities at

residents of the United States. Plaintiffs alleged in their Complaint that Micro-Tech Nanjing

 

defendant is not subject to jurisdiction in each of the fifty states.” Merial Ltd., 681 F.3d at 1294

(emphasis in original) (citation omitted).
12

 
manufactures its products, including the accused products “for sale in the United States[.]” (D.I.

1 at§11) They also point to record evidence showing that Micro-Tech Nanjing:
(1) Deliberately targets United States-based customers for a
substantial number of its foreign product shipments, (D.I. 19, ex. 3
(Micro-Tech Nanjing webpage stating that it has “sold products” to
the United States via “direct marketing or OEM/ODM” and that
the United States was the top country it “supplied” with its
products, as 23.2% of its product shipments are sent to the United
States));
(2) In 2015 established “entry into the U.S. market” via the launch
of Defendant Micro-Tech USA, which would distribute Micro-
Tech Nanjing’s “GI endoscopy disposable products[,]” including
hemoclips, in the United States, (id., ex. 7); and

(3) Has attended trade shows in various cities in the United States
between 2014 and 2019 to promote its products, (id., ex. 4).

See Synthes, 563 F.3d at 1297-98 (concluding, as part of its specific jurisdiction analysis as to
prong three of the Rule 4(k)(2) inquiry, that the plaintiff had sufficiently demonstrated that a
defendant had purposefully directed its activities at the United States, where the defendant’s
employee had brought defendant’s allegedly infringing products to a trade show in California as
part of defendant’s international sales efforts); see also Enzo Life Scis., Inc. v. Hologic Inc., Civil
Action No. 16-894-LPS-CJB, 2018 WL 4660355, at *3 n.6, *6 (D. Del. Sept. 26, 2018) (finding
minimum contacts established for prong three of the Rule 4(k)(2) analysis, where a foreign
defendant (the parent of a U.S. subsidiary) advertised that it was “marketing the [accused
products] worldwide” and that it was “continu[ing] to make strides in the U.S. market, which is
both relevant and very much a consolidated market”) (emphasis omitted).

Second, Plaintiffs have sufficiently explained why the instant claims of patent

infringement arise out of or relate to Micro-Tech Nanjing’s activities with the United States.

13

 

 
Plaintiffs’ infringement claims are premised on, inter alia, the importation and sale in the United
States of accused products—accused products that Micro-Tech Nanjing allegedly (a)
manufactures overseas and (b) then makes efforts to ensure are ultimately sold in the United
States by entities in its distribution network, including the other two Defendants. See Enzo Life

Scis., Inc., 2018 WL 4660355, at *34

 

4 In arguing that the third prong of the Rule 4(k)(2) analysis is not satisfied,
Defendants frame Plaintiffs’ allegations as simply amounting to a showing that Micro-Tech
Nanjing “creat[ed] a Delaware corporate sales subsidiary” (i.e., Micro-Tech USA) or that it
simply “[e]stablish[ed] a U.S. corporation as a subsidiary, which in turn sells accused products in
the United States.” (D.I. 41 at 3-4) And Defendants go on to cite three cases in support of the
proposition that such a showing is insufficient for Plaintiffs to meet their burden as to the third
prong of the Rule 4(k)(2) analysis. (/d.)

Importantly, however, Plaintiffs’ showing as to Micro-Tech Nanjing is much more robust
than Defendants suggest. Indeed, here the record can support the conclusion that not only did
Micro-Tech Nanjing create a U.S.-based subsidiary, but also that Micro-Tech Nanjing
manufactured the accused products and then made intentional, multi-faceted efforts to introduce
those products to United States customers, in part through its work with that U.S.-based
subsidiary. As a result, Defendants’ three cited cases are distinguishable, in that the defendants
at issue in those cases did not share these same characteristics. See Univ. of Mass. Med. Sch. v.
L’Oréal S.A., Civil Action No. 17-868-CFC-SRF, 2018 WL 5919745, at *10 (D. Del. Nov. 13,
2018) (finding that, for purposes of an analysis under Rule 4(k)(1), personal jurisdiction did not
exist as to a foreign parent defendant, because that defendant had not played any “role in the
design, manufacture, marketing, or sale of the Accused Products” and there was no evidence that
the defendant was in any way responsible for introducing the accused products into the United
States); Nespresso, 263 F. Supp. 3d at 503-04, 506 (concluding that where the record showed
that a foreign parent defendant “mere[ly] own[ed]” a domestic subsidiary defendant, but had no
role in designing, making, distributing or selling the accused products, did not engage in any
sales activities as to such products in the United States, and did not introduce the accused
products into the United States, Rule 4(k)(2) was not satisfied as to the foreign parent); Telcordia
Techs., Inc. v. Alcatel S.A., Civil Action No. 04-874-GMS, 2005 WL 1268061, at *4, *6-7 (D.
Del. May 27, 2005) (finding that personal jurisdiction did not lie over a foreign defendant
company, including for purposes of Rule 4(k)(2), where that defendant was “merely a holding
company that [did] not manufacture, sell, or advertise in the United States, or anywhere in the
world”).

14

 
Third, in light of the record set out above, Defendants have not sufficiently demonstrated
that assertion of personal jurisdiction over Micro-Tech Nanjing would be anything other than
reasonable and fair.> Courts consider five due process factors in making this determination: (1)
the burden on the defendant; (2) the forum’s interest in adjudicating the dispute; (3) the
plaintiff's interest in obtaining convenient and effective relief; (4) the interstate judicial system’s
interest in obtaining the most efficient resolution of controversies; and (5) the shared interest of
the states in furthering fundamental substantive social policies. M-J Drilling, 890 F.3d at 1002.
In their supplemental answering brief on the Rule 4(k)(2) issue, Defendants did not address this
“reasonable and fair” analysis. (D.I. 41) And the Court fails to see how the exercise of personal
jurisdiction would be unreasonable or unfair here.

As to due process factor one, although the burden on a foreign defendant like Micro-Tech
Nanjing in litigating in the United States can sometimes be “significant,” Defendants have not
attempted to specify the nature of any such burden here. Perhaps this is because Micro-Tech
Nanjing’s fellow Defendant and wholly-owned subsidiary Micro-Tech USA is a Delaware
corporation, (D.I. 18 at 13), or perhaps it is because “progress in communications and
transportation has made the defense of a lawsuit in a foreign tribunal less burdensome.’”
Synthes, 563 F.3d at 1299 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 US. 286,
294 (1980)). Moreover, as to due process factors two and three, any such burden would seem to

be outweighed by Plaintiffs’ interest in obtaining effective and convenient relief, as well as by

 

5 Once a plaintiff sufficiently establishes that a foreign defendant’s activities were
purposefully directed to the United States and that the claim of patent infringement arises out of
those contacts, the burden then shifts to the defendant to show a “compelling case that the
presence of some other considerations would render jurisdiction unreasonable.” A4-J Drilling,
890 F.3d at 1001-02 (internal quotation marks and citation omitted).

15

 
the United States’ “substantial interest” in enforcing federal patent laws. Id.; see also M-I
Drilling, 890 F.3d at 1002. And with regard to factors four and five, Defendants have not
elucidated why, if Micro-Tech Nanjing were required to face suit here, this would cause a
potential “clash of substantive social policies between competing fora” or lead to an inefficient
resolution to this controversy. Synthes, 563 F.3d at 1300. In short, “this is not one of those ‘rare
cases’ in which minimum requirements inherent in the concept of ‘fair play and substantial
justice’ [] defeat the reasonableness of [personal] jurisdiction even [though] the defendant has
purposefully engaged in forum activities.” Jd. (certain internal quotation marks and citation
omitted).

3. Conclusion

For all of these reasons, the Court recommends that the Motion be denied to the extent it
argues that there is no personal jurisdiction as to Micro-Tech Nanjing.

B. Sufficient Allegations of Infringement and Rule 12(b)(6)

Defendants also argue that Plaintiffs’ Complaint does not plausibly state a claim of patent
infringement. In doing so, Defendants make three main arguments, which the Court will address
in turn.

First, Defendants assert that the Complaint is deficient because it fails to adequately

39 66

allege why it is plausible that the accused products have a “separable yoke,” “yoke arms” or a
“connecting member”—all elements that are required if a product is to directly infringe claim 1

of the '725 patent. (D.I. 10 at 15-16)° That claim recites:

 

6 In their opening brief, Defendants also appeared to make a broader assertion that
in various other ways, the Complaint’s allegations were deficient because they parroted back
language from the claims “without providing factual support.” (D.I. 10 at 16) And then

16

 
1. An apparatus for applying clips to tissue, comprising:

a flexible sheath extending from a proximal end which, in an
operative configuration, extends into a living body to a target
portion of tissue to be clipped;

a capsule comprising a proximal end and a distal end;

a clip assembly provided in the capsule and configured to be
operably movable between a closed configuration in which first
and second arms of the clip assembly are drawn toward one
another and an expanded configuration in which the first and
second arms are separated from one another to receive target tissue
therebetween; and

a control member[,] a distal end of which is releasably coupled to
the clip assembly via a separable yoke to transmit to the clip
assembly forces applied thereto to move the clip assembly between
the closed and expanded configurations;

wherein the separable yoke includes first and second yoke arms
extending distally from the control member on opposite sides of
the clip assembly and the clip assembly includes a connecting
member extending between the first and second yoke arms
coupling the yoke to the clip assembly, the first and second yoke
arms being configured to be separated from the connecting

 

Defendants stated, without more, that “[m]any examples” of such deficiencies are “discussed in
Section 3 of the Factual Background [section of their brief] above.” (/d.) If a party wants the
Court, in reviewing a motion to dismiss, to analyze whether a Complaint adequately alleges
infringement as to certain accused products, then this type of approach is not sufficient. Instead,
the party is required to clearly make out the substance of each of its arguments for dismissal in
the “Argument” section of its brief and explain with particularly therein why the pleading is
deficient in certain respects. Cf In re Horsehead Holding Corp. Secs. Litig., Civil Action No.
16-292-LPS-CJB, 2018 WL 4838234, at *17 (D. Del. Oct. 4, 2018) (citing cases), report and
recommendation adopted by 2019 WL 1409454 (D. Del. Mar. 28, 2019), The “Argument”
section of a party’s opening brief, after all, is the place where legal arguments supporting a
motion are supposed to be located. Jd. It is the place where a plaintiff is supposed to look to
figure out exactly why the Complaint is supposedly subject to dismissal and to know what it
absolutely has to respond to in its answering brief. Jd. Thus, to the extent Defendants were here
expecting the Court to engage in further analysis of the Complaint—.e., as to whether the
Complaint sufficiently alleged the presence of other claim elements in the accused products—for

the above reason, the Court declines to do so.
17

 
member when subjected to a predetermined force by the control
member to uncouple the control member from the clip assembly.

(‘725 patent, col. 17:26-53 (emphasis added))

Although the issue is a close one, in the Court’s view, the Complaint does enough to
plead that the accused products plausibly contain these three elements. With regard to the
“separable yoke” and “yoke arms” elements, paragraph 29 of the Complaint alleges that:

The SureClip™ Hemostasis clip products contain a pair of J hooks

that extend distally from the distal end of the control wire; the J

hooks are releasably connected to the clip assembly, such that the

application of a sufficient predetermined force will release the J

hooks, and thus the control wire, from the clip assembly.
(D.I. 1 at § 29 (emphasis added)) It seems clear that Plaintiffs here are alleging that the “pair of J
hooks” are the “yoke arms” recited in the claim and that those J hooks together help comprise a
“separable yoke.” (See D.I. 18 at 16) And as for the existence of a “connecting member,” in
paragraph 29 of the Complaint, Plaintiffs attach representative pictures of the accused products,
which they assert demonstrate how “when a ‘sufficient predetermined force’ is applied to the

control member, the separable yoke’s arms release from the clip assembly’s connecting

member[,]” (id. (citing D.I. 1 at | 29)):

18

 

 
 

 
   

Clip Component

 

 

Che Conipanert

 

 

 

 

Fig.10

 

 

 

Candidly, the Court cannot tell from these pictures exactly what portion of the “clip assembly”
feature depicted in the left-most-portion of these images is asserted by Plaintiffs to make up this
“connecting member.” Plaintiffs did not, for example, highlight or otherwise annotate these
pictures to better identify the particular relevant physical portion of the clip assembly that is at
issue. But the Court’s analysis here is simply whether it is at least plausible that the clip
assembly depicted herein in fact contains an element that has the features described in the claim
for a “connecting member.” Cf Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260
(Fed. Cir. 2018) (concluding that with regard to a case involving relatively “simple
technology|,]” and where the complaint identified the accused products by name and attached

relevant photos of the accused product as exhibits, the plaintiff had met its pleading burden, as
19

 
the reviewing court could determine the plausibility of the allegations of infringement). And this
does seem at least plausible to the Court.’

Second, Defendants note that at times, the Complaint suggests it is accusing products
“includ[ing], but [] not limited to” the SureClip Hemostasis Clip products; they argue that to the
extent that Plaintiffs thus intend to accuse other products beyond the specifically-identified
SureClip Hemostasis Clip products, then the Complaint’s allegations are deficient. (D.I. 10 at 17
(citing Promos Techs., Inc. v. Samsung Elecs. Co. Ltd., Civil Action No. 18-307-RGA, 2018 WL
5630585, at *4 (D. Del. Oct. 31, 2018)) But in their answering brief, Plaintiffs clarified that the
specifically-named SureClip Hemostasis Clip products are the only products they intend to
accuse at this stage. (D.I. 18 at 19; D.I. 20 at 10) So this argument for dismissal is moot.

Third, Defendants argue that the Complaint directs its allegations of infringement to
“Defendants” collectively[,]” and that it thus fails to identify the specific infringing acts of the
individual Defendants. (D.I. 10 at 18-19 (citing Promos Techs., 2018 WL 5630585, at *3)) That

is, Defendants argue that Plaintiffs never specify which individual Defendant commits which

 

7 Here, the Court disagrees with Defendants’ suggestion that Plaintiffs’ pleading
fails because the images of the accused products depicted in paragraph 29 were “unannotated
images.” (D.I. 10 at 16) As noted above, it surely is true that the “connecting member” in these
images is not annotated. And if Plaintiffs had provided such annotation here, (¢.g., if they had
drawn an arrow to the particular portion of the clip assembly at issue, highlighted it and included
the words “connecting member” at the other end of that arrow), then that likely would have
helped them more easily stave off Defendants’ pleading challenge. But every case is different,
and here the Court’s analysis is simply whether, even without such an explicit road map, is it
plausible that the products contain a “connecting member” that extends between two yoke arms
and that can be separated from those yoke arms when subjected to a predetermined force. And
from the Court’s review of the accused products in the pictures set out in paragraph 29, it does
seem plausible from a physical perspective that the “clip assembly” element depicted therein

could contain a “connecting member” portion like this.
20

 
infringing act—i.e., “making, using, selling, offering to sell, and/or importing into the United
States[.]” Ud. (quoting D.I. 1 at § 17))

However, as Plaintiffs note in response, (D.I. 18 at 20), there is enough in the Complaint
to plausibly allege that each of the Defendants commits at least one type of infringing act.
Micro-Tech Nanjing is alleged to have “manufactur[ed the accused products] for sale in the
United States[,]” (D.I. 1 at § 11; see also id., ex. D at 10), and in context with other allegations in
the pleading and the exhibits attached thereto, (D.I. 1 at ff 11, 17; see also id. exs. Dat 10 &E
at 5), it is thus plausible that it is at least “selling” the products in this country.2 And Micro-Tech
USA and Harry Schein are alleged to be distributors of the accused products, and corroborating
evidence of this is attached to the Complaint. (/d. at {17 & exs. D & E)) So, it follows that
there are at least plausible allegations that these Defendants are liable for infringing sales. For
these reasons, this last argument for dismissal is also without support.

IV. CONCLUSION
For the foregoing reasons, the Court recommends that Defendants’ Motion be DENIED.

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

 

8 Keep in mind that in resolving this Rule 12(b)(6) dispute, the Court must limit its
consideration only to the allegations in the Complaint, exhibits attached thereto, and documents
integral thereto. Jn re Burlington Coat Factory Sees. Litig., 114 F. 3d 1410, 1426 (3d Cir. 1997).
And it is a fact-intensive inquiry as to whether a transaction between Micro-Tech Nanjing and
Micro-Tech USA (or other entities), which later results in the purchase of the accused products
in the United States, constitutes a U.S.-based infringing “sale” by Micro-Tech Nanjing. See
Semcon IP Inc. v. Kyocera Corp., CIVIL ACTION NO. 2:18-CV-00197-JRG, 2019 WL
1979930, at *2 (E.D. Tex. May 3, 2019) (citing Litecubes, LLC v. N. Light Prod., Inc., 523 F.3d
1353, 1369-70 (Fed. Cir. 2008)). Here, enough is pleaded to make it plausible that Micro-Tech
Nanjing is selling the accused products in the United States.

21

 
Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served with a copy of this Report and Recommendation.
Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the
loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,
878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1 (3d Cir. 2006).

The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

) Pyle
Dated: January 15, 2020 “wtih A ‘

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

22

 
